EXHIBIT 10.3

 

BUSINESS LOAN AGREEMENT

 

Chemung Canal Trust Company

 

 

One Chemung Canal Plaza

 

 

Elmira, New York 14901

 

 

(607) 737-3711

 

 

 

LOAN NUMBER

 

AGREEMENT DATE

 

ACCOUNT NUMBER

702062413

 

August 26, 2009

 

702062413

 

 

 

 

 

BORROWER INFORMATION

 

 

Hardinge Inc.

 

Type of Business Entity: Corporation

1 Hardinge Drive

 

State of Organization: New York

Elmira, NY 14902

 

 

 

AGREEMENT.  This Business Loan Agreement will be referred to in this document as
the “Agreement.”  This Agreement is made by Chemung Canal Trust Company (Lender)
and Borrower.  The consideration is the promises, representations, and
warranties made in this Agreement and Related Documents.

 

DEFINITIONS.  These definitions are used in this Agreement.

 

“Collateral” means the Property, if any, that all Obligors pledge, mortgage, or
give Lender a security interest in, regardless of where the Property is located
and regardless of when it was or will be acquired, together with all
replacements, substitutions, proceeds, and products of the Property.

 

“Events of Default” means any of the events described in the “Events of Default”
section of this Agreement.

 

“Financial Statements” means the balance sheets, earnings statements, and other
financial information that Obligors have, are, or will be giving to Lender.

 

“Indebtedness” means the Loan and all other loans and indebtedness of Borrower
to Lender, including but not limited to Lender’s payments of insurance or taxes,
all amounts Lender pays to protect its interest in the Collateral, overdrafts in
deposit accounts with Lender, and all other indebtedness, obligations, and
liabilities of Borrower to Lender, whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, joint or several, due
or to become due, now existing or hereafter arising.

 

“Loan” means the loan or loans Lender makes to Borrower under the note or notes
dated the same date as this Agreement that Borrower gives to Lender and all
amendments, extensions, renewals, and refinancing.

 

“Obligor” means any person having obligation to Lender, whether for the payment
of money or otherwise, under this Agreement or under the Related Documents,
including but not limited to any guarantors of the Indebtedness.

 

“Parties” means all Borrowers guarantors, and Non-Borrower Debtors signing this
Agreement.

 

“Party” means any Borrower, guarantor, and Non-Borrower Debtor signing this
Agreement.

 

“Property” means the Parties assets, regardless of what kind of assets they are.

 

“Related Documents” means all documents, promissory notes, security agreements,
leases, mortgages, construction loan agreements, assignments of leases and
rents, guaranties, pledges, and all other documents or agreements executed in
connection with this Agreement.  The term includes both documents existing at
the time of execution of this Agreement and documents executed after the date of
this Agreement.

 

IDENTIFICATION OF INDEBTEDNESS.  The following loan and any amendments,
extensions, renewals or refinancing (the “Loans”) thereof is subject to this
Agreement:

 

·                  Loan number 702062413 with a principal amount of
$3,000,000.00

 

BORROWER’S REPRESENTATIONS AND WARRANTIES.  Obligors represent and warrant to
Lender the accuracy of the description of Borrower, the statements made in this
section.  The representations and warranties will continue and remain in effect
until all of the Indebtedness is fully paid to Lender and Obligors’ obligations
are fully performed.

 

Borrower’s Existence and Authority.  Borrower is duly formed and in good
standing under all laws governing Borrower and Borrower’s business, and the
person or persons executing this Agreement have the power and authority to
execute this Agreement and the Related Documents and to bind Borrower to the
obligation created in this Agreement and the Related Documents.

 

Financial Information and Filing.  All Financial Statements provided to Lender
have been prepared and will continue to be prepared in accordance with generally
accepted accounting principles, consistently applied, and fully and fairly
present the financial condition of Obligors, and there has been no material
adverse change in Obligors’ business, Property, or condition, either financial
or otherwise, since the date of Obligors’ latest Financial Statements. Obligors
have filed all federal, state, and local tax returns and other reports and
filings required by law to be filed before the date of this Agreement and have
paid all taxes, assessments, and other charges that are due and payable prior to
the date of this Agreement.  Obligors have made reasonable provision for these
types of payments that are

 

--------------------------------------------------------------------------------


 

accrued but not yet payable.  Borrower does not know of any deficiency or
additional assessment not disclosed in Borrower’s books and records.

 

Title and Encumbrances.  Each Obligor has good title to, or valid leasehold
interests in, all its respective real and personal property material to its
respective business, except for liens or encumbrances permitted pursuant to
Section 4c of that certain Credit Agreement, dated as of March 16, 2009 (as
amended, restated, replaced or otherwise modified from time to time, the “Credit
Agreement”), between the Borrower and Manufacturers and Traders Trust Company,
as administrative agent, or minor defects in title that do not interfere with
its ability to conduct its respective business as currently conducted or to
utilize such properties for their intended purposes.

 

Compliance with General Law.  Borrower is in compliance with and will conduct
its business and use its assets in compliance with all laws, regulations,
ordinances, directives, and orders of any level of governmental authority that
has jurisdiction over Borrower, Borrower’s business or Borrower’s assets, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a material adverse effect on the business,
assets, property or condition (financial or otherwise) of the Borrower and the
subsidiaries taken as a whole.

 

Environmental Compliance.  Obligors are in compliance with all applicable laws
and rules of federal, state, and local authorities affecting the environment, as
all have been or are amended, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a material
adverse effect on the business, assets, property or condition (financial or
otherwise) of the Borrower and the subsidiaries taken as a whole.

 

No Litigation/No Misrepresentations.  There are no existing or pending suits or
proceedings before any court, government agency, arbitration panel,
administrative tribunal, or other body, or threatened against Borrower that may
result in any

material adverse change in Borrower’s business, property, or financial
condition, and all representations and warranties in this Agreement and the Loan
Documents are true and correct in all material respects and no material fact has
been omitted.

 

COVENANTS.  On the date of this Agreement and continuing until the Indebtedness
is repaid and Borrower’s obligations are fully performed, Borrower covenants as
follows.

 

Notices of Claims and Litigation/Notice of Adverse Events.  Borrower will
promptly notify Lender in writing of all threatened and actual litigation,
governmental proceeding, default, and every other occurrence that may have a
material adverse effect on Borrower’s business, financial condition, or the
Property.

 

Confirmatory Documents and Actions.  Borrower agrees that on Lender’s request,
Borrower will do any act or execute any additional documents that are or may be
required to make the terms of the Loan conform to the conditions contained in
Lender’s commitment to Borrower.  Within five days of Lender’s request, Borrower
will furnish an estoppel certificate in a form Lender approves.

 

Payment of Taxes.  Borrower will pay all taxes, levies, and assessments required
by all local, state, and federal agencies. Borrower will make these payments
when the amounts are due but before any penalty for late payment is imposed.
Borrower’s failure to promptly pay any tax, levy, or assessment due will be an
Event of Default unless Borrower is diligently disputing the amount and Borrower
has established a reserve account for the payment of the taxes if Borrower does
not prevail in the dispute.

 

Business Existence and Operations.  Borrower will keep Borrower’s existence in
its current organizational form in full force and effect unless Lender receives
prior written notice of Borrower’s proposed change.  Borrower will not sell or
merge Borrower’s business or any part of Borrower’s business without prior
written notice to the Lender.  Borrower will continue its business as currently
conducted.  Borrower will not change its name, its identification number, or its
place of organization without prior written notice to the Lender.  Borrower will
keep its books and records at the address in this Agreement. Borrower will
promptly notify Lender in writing of any planned change in Borrower’s principal
place of business.

 

Environmental Compliance.  Borrower will comply with all laws affecting the
environment, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a material adverse
effect on the business, assets, property or condition (financial or otherwise)
of the Borrower and the subsidiaries taken as a whole. Borrower will notify
lender within ten days after Borrower receives a summons, notice, citation,
letter, or any other type of notice from any federal, state, or local authority,
or any other person that claims Borrower, is in violation of any law affecting
the environment.  Obligors indemnify and hold Lender harmless from all
violations of any environmental laws. This indemnity includes all costs and
expenses incurred by Lender, including reasonable attorneys’ fees, that are
related to a violation of any environmental laws, even if the Indebtedness has
been paid at the time any proceeding, claim, or action is started against
Lender. Lender may itself or through Borrower arrange for an environmental audit
prepared by a qualified environmental engineering firm acceptable to Lender to
confirm the continued accuracy of Borrower’s environmental representations and
warranties.  Borrower will pay for the environmental audit.

 

Use of Proceeds.  Borrower will use the loan proceeds in its business.

 

Pay Limitations.  Borrower will not draw, permit, or pay anyone more that is
reasonable for services provided to Borrower.

 

Other Information.  From the date hereof until the Indebtedness is fully repaid
and all of Obligors’ obligations are fully performed and satisfied, the Parties
cited below agree, unless otherwise consented to in writing by Lender, they will
submit the following:

 

Hardinge Inc. — Audited Annual Statements within 120 days after the end of each
calendar year in form acceptable to Lender.

 

--------------------------------------------------------------------------------


 

EVENTS OF DEFAULT.  The occurrence of any of the following events will be an
Event of Default.

 

Noncompliance with Lender Agreements.  Default by Borrower under any provision
of this Agreement, the Related Documents, or any other agreement with Lender
that is uncured for 10 days after receipt of notice from Lender of such Default.

 

False Statements.  If an Obligor made or makes a materially false or misleading
misrepresentation in the Related Documents, in any supporting material submitted
to Lender or to third parties providing reports to Lender, or in Financial
Statements given or to be given to Lender.

 

Material Adverse Change.  Any material adverse change in the Borrower’s
business, financial condition, or the Property has occurred or is imminent; if
the full performance of the obligations of any Obligor is materially impaired;
or if the Collateral and its value or Lender’s rights with respect thereto are
materially impaired in any way.  The existence or reasonable likelihood of
litigation, governmental proceeding, default, or other event that may materially
and adversely affect an Obligor’s business, financial condition, or the
Property.

 

Insolvency or Liquidation.  An Obligor voluntarily suspends transaction of its
business or does not generally pay debts as they mature.  If an Obligor has or
will made a general assignment for the benefit of creditors or will file, or
have filed against it, any petition under federal bankruptcy law or under any
other state or federal law providing for the relief of debtors if the resulting
proceeding is not discharged within thirty days after filing.  If a receiver,
trustee or custodian is or will be appointed for an Obligor.

 

Default on Unrelated Debt.  If Borrower materially defaults under the Credit
Agreement so that the indebtedness under the Credit Agreement is accelerated.

 

Judgments or Attachments.  If there is entered against an Obligor a judgment
that materially affects the Borrower’s business, financial condition, or the
Property, and the same shall remain undischarged for a period of thirty
consecutive days during which execution shall not be effectively stayed, or if a
tax lien, levy, writ of attachment, garnishment, execution, or similar item is
or will be issued against the Collateral or which materially affects the
Borrower’s business, financial condition, or the Property, and which remains
unpaid, unstayed on appeal, undischarged, unbonded, or undismissed for thirty
days after it was issued.

 

Termination of Existence or Change in Control.  Except as permitted under the
Credit Agreement, if Borrower or Borrower’s business is sold or merged or if
Borrower or Borrower’s business suspends business or ceases to exist.

 

REMEDIES ON DEFAULT.

 

Remedies, No Waiver.  The remedies provided for in this Agreement, the Related
Documents, and by law are cumulative and not exclusive.  Lender reserves the
right to exercise some, all, or none of its rights and reserves the right to
exercise any right at any time that Lender has the right, without regard to how
much time has passed since the right arose.  Lender may exercise its rights in
its sole, absolute discretion.

 

Acceleration, Setoff.  Upon an Event of Default, the Loan and the Indebtedness
may, at Lender’s sole option, be declared immediately due and payable.  Lender
may apply Obligor’s bank accounts and any other property held by Lender against
the Indebtedness.

 

CROSS-DEFAULT.  The default of any Party under the Related Documents, or under
any other obligation to Lender is a default under this Agreement if uncured for
10 days after receipt of notice of such default from Lender.

 

ATTORNEY’S FEES AND OTHER COSTS. If legal proceedings are instituted to enforce
the terms of this Agreement, Borrower agrees to pay all reasonable costs of the
Lender in connection therewith, including reasonable attorneys’ fees, to the
extent permitted by law.

 

EXPENSES.  Obligors agree to pay all of Lender’s reasonable expenses incidental,
Uniform Commercial Code search fees, and all reasonable fees incurred by Lender
for audits, inspection, and copying of the Obligors’ books and records. 
Obligors also agree to pay all reasonable costs and expenses of Lender in
connection with the enforcement of Lender’s rights and remedies under this
Agreement, the Related Documents, and any other agreement between one of more
Obligors and Lender, and in connection with the preparation of all amendments,
modifications, and waivers of consent with respect to this Agreement, including
reasonable attorneys’ fees.

 

GOVERNING LAW/PARTIAL ILLEGALITY.  This Agreement and the Related Documents are
and will be governed by, and the rights of the Parties will be determined by the
laws of the state of New York except to the extent that federal law controls. 
If any part, term,or provision of this Agreement is determined to be illegal or
in conflict with state or federal law, the validity of the remaining portion or
provisions of this Agreement will not be affected, unless the stricken portion
or provision adversely affects Lender’s risk of realizing Lender’s anticipated
return, in which case Lender may, in its sole discretion, deem the Loan matured.

 

NOTICES.  All notices required under this Agreement must be in writing and will
be considered given: (i) on the day of personal delivery, or (ii) one business
day after deposit with a nationally recognized overnight courier service, or
(iii) three business days after deposit with the United States Postal Service
sent certified mail, return receipt requested.  Any of these methods may be used

 

--------------------------------------------------------------------------------


 

to give notice.  All notices must be sent to the party or parties entitled to
notice at the address first set forth in this Agreement.  Any Party may change
its address for notice purposes on five days prior written notice to the other
Parties.

 

INTEGRATION AND AMENDMENT.  This Agreement and other written agreements among
the Parties, including but not limited to the Related Documents, are the entire
agreement of the Parties and will be interpreted as a group, one with the
others.  None of the Parties will be bound by anything not expressed in writing,
and this Agreement cannot be modified except by a writing executed by those
Parties burdened by the modification.

 

FURTHER ACTION.  Obligors will, upon request of Lender, make, execute,
acknowledge, and deliver to Lender the modified and additional instruments,
documents, and agreements, and will take the further action that is reasonably
required, to carry out the intent and purpose of this transaction.

 

CONTINUING EFFECT.  Unless superseded by a later Business Loan Agreement, this
Agreement will continue in full force and effect until all of the Obligors’
obligations to Lender are fully satisfied and the Loan and Indebtedness are
fully repaid.

 

HEADINGS.  All headings in this Agreement are included for reference only and do
not have any effect on the interpretation of this Agreement.

 

COUNTERPARTS.  This Agreement may be executed by the Parties using any number of
copies of this Agreement.  All executed copies taken together will be treated as
a single Agreement.

 

TIME IS OF THE ESSENCE.  Time is of the essence in the performance of this
Agreement.

 

TRANSFERS.  Borrower may not assign or transfer its rights or obligations under
this Agreement without Lender’s prior written consent.  Lender may transfer its
interest in Lender’s sole discretion.  Borrower waives all rights of offset and
counterclaim Borrower has against Lender.  The purchaser of a participation in
the loan may enforce its interest regardless of any claims or defenses Borrower
has against Lender.

 

JURISDICTION.  Obligors agree to waive any objection to jurisdiction or venue on
the ground that Obligors are not residents of Lender’s locality.  Obligors
authorize any action brought to enforce Obligor’s obligations to be instituted
and prosecuted in any state court having jurisdiction or in the United States
District Court for the District that includes Lender’s location as set forth at
the beginning of this Agreement.  Obligors authorize lender to elect the court
at Lender’s sole discretion.

 

WAIVER OF JURY TRIAL.  All parties to this Agreement, waive, to the fullest
extent permitted by law, any right to trial by jury of any dispute, whether in
contract, tort, or otherwise, arising out of, in connection with, related to, or
incidental to the relationship established between them in this Agreement or any
other instrument, document, or agreement executed or delivered in connection
herewith or the transaction related hereto.

 

ORAL AGREEMENTS DISCLAIMER.  This Agreement represents that final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties.

 

By signing this Agreement, Borrower acknowledges reading, understanding and
agreeing to all its provisions.

 

Hardinge Inc.

 

/S/ EDWARD J. GAIO

 

8/26/09

 

/S/ DOUGLAS MALONE

 

8/26/09

 

By: Edward J Gaio

 

Date

 

By: Douglas Malone

 

Date

 

Vice President

 

 

 

Controller

 

 

 

 

--------------------------------------------------------------------------------


 

COMMERCIAL LINE OF CREDIT

Chemung Canal Trust Company

AGREEMENT AND NOTE

One Chemung Canal Plaza

 

Elmira, New York 14901

 

(607)737-3711

 

LOAN NUMBER

 

AGREEMENT DATE

 

LOAN TERM

 

LINE OF CREDIT LIMIT

 

702062413

 

August 26, 2009

 

On Demand

 

$

3,000,000.00

 

 

LOAN PURPOSE: Working Capital

 

BORROWER INFORMATION

 

Hardinge Inc.
1 Hardinge Drive
Elmira, NY 14902

 

LINE OF CREDIT AGREEMENT AND NOTE. This Commercial Line of Credit Agreement and
Note will be referred to in this document as the “Agreement”.

 

LENDER. “Lender” means Chemung Canal Trust Company whose address is One Chemung
Canal Plaza, Elmira, New York 14901 , its successors and assigns.

 

BORROWER. “Borrower” means each person or legal entity who signs this Agreement.

 

PROMISE TO PAY. For value received, receipt of which is hereby acknowledged, the
Borrower promises to pay, on demand by Lender, the principal amount of Three
Million and 00/100 Dollars ($3,000,000.00) or such lesser amount as shall have
been advanced by Lender, from time to time, to or on behalf of Borrower under
this Agreement, and all interest and any other charges, including service
charges, to the order of Lender at its office at the address noted above or at
such other place as Lender may designate in writing. The Borrower will make all
payments in lawful money of the United States of America.

 

PAYMENT SCHEDULE. This Agreement will be paid according to the following
required payment schedule: Beginning on August 31, 2009, monthly payments of
accrued and unpaid interest. All payments received by the Lender from the
Borrower for application to the Line of Credit may be applied to the Borrower’s
obligations under the Line of Credit in such order as determined by the Lender.

 

INTEREST RATE AND SCHEDULED PAYMENT CHANGES. The initial variable interest rate
on this Agreement will be 5.000% per annum. This interest rate may change on
August 27, 2009, and every day thereafter. Each date on which the interest rate
may change is called the “Change Date.” Beginning with the first Change Date,
Lender will calculate the new interest rate based on Wall Street Journal Prime
Rate in effect on the Change Date (the “Index”). If the Index is not available
at that time, Lender will choose a new Index which is based on comparable
information. The Index is used solely to establish a base from which the actual
rate of interest payable under this Agreement will be calculated, and is not a
reference to any actual rate of interest charged by any lender to any particular
borrower. The interest rate will never be greater than 16.000% or less than
5.000%.

 

Nothing contained herein shall be construed as to require the Borrower to pay
interest at a greater rate than the maximum allowed by law. If, however, from
any circumstances, Borrower pays interest at a greater rate than the maximum
allowed by law, the obligation to be fulfilled will be reduced to an amount
computed at the highest rate of interest permissible under applicable law and
if, for any reason whatsoever, Lender ever receives interest in an amount which
would be deemed unlawful under applicable law, such interest shall be
automatically applied to amounts owed, in Lender’s sole discretion, or as
otherwise allowed by applicable law. A change in the interest rates may result
in a change in your payment amount. Interest on this Agreement is calculated on
a 365/360 day basis.

 

LATE PAYMENT CHARGE. If any required payment is more than 10 days late, then at
Lender’s option, Lender will assess a late payment charge of 4% of the amount
past due, subject to a maximum charge of $50.00.

 

LINE OF CREDIT TERMS. This Agreement is discretionary. The Borrower acknowledges
and agrees that although the Borrower may from time to time request an advance
under this Agreement up to a maximum amount equal to the Line of Credit Limit,
the Lender in no way is obligated to make such advance and all advances will be
made by Lender in its sole and absolute discretion and subject to the terms and
conditions of this Agreement.

 

Advances.

 

·      Advances under this Agreement may be requested orally or in writing by
the Borrower or by an authorized person.

·      The total of all advances requested and unpaid principal cannot exceed
Three Million and 00/100 Dollars ($3,000,000.00).

·      All advances made will be charged to a loan account in Borrower’s name on
Lender’s books, and the Lender shall debit such account the amount of each
advance made to, and credit to such account the amount of each repayment made by
Borrower. Lender shall provide to Borrower periodic statements of Borrower’s
loan account, which shall be deemed to be correct, accepted by, and binding upon
Borrower unless Lender receives a written statement of exception from Borrower
within 10 days after such statement is furnished.

 

Suspension and Termination. Advances under this Agreement will be available
until the earlier to occur of (a) demand by the Lender; (b) the Line of Credit
is cancelled by Borrower; or (c) the occurrence of an Event of Default.

 

RIGHT OF SET-OFF. To the extent permitted by law, Borrower agrees that Lender
has the right to set-off any amount due and payable under this Agreement,
whether matured or unmatured, against any amount owing by Lender to Borrower
including any or all of Borrower’s accounts with Lender. This shall include all
accounts Borrower holds jointly with someone else and all accounts Borrower may
open in the future. Such right of set-off may be exercised by Lender against
Borrower or against any assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor of Borrower, or against anyone else
claiming through or against Borrower of such assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off has not been exercised by
Lender prior to the making, filing or issuance or service upon Lender of, or of
notice of, assignment for the benefit of creditors, appointment or application
for the appointment of a receiver, or issuance of execution, subpoena or order
or warrant.

 

PAYABLE ON DEMAND. This is a demand note. Payment is due upon Lender’s demand.

 

DEFAULT. Upon the occurrence of any one of the following events (each, an “Event
of Default” or “default” or “event of default”), Lender’s obligations, if any,
to make any advances will, at Lender’s option, immediately terminate and Lender,
at its option, may declare all indebtedness of Borrower to Lender under this
Agreement to be immediately due and payable without further notice of any kind
notwithstanding anything to the contrary in this Agreement or any other
agreement: (a) Borrower’s failure to make any payment on time or in the amount
due; (b) any default by Borrower under the terms of this Agreement or any other
agreement, security agreement executed in connection with this Agreement
(individually, a “Loan Document” and collectively, the “Loan Documents”);
(c) any default by Borrower under the terms of any other loan agreement,
security agreement, mortgage or other document in favor of Lender; (d) the
death, dissolution, or termination of existence of Borrower or any guarantor;
(e) Borrower is not paying Borrower’s debts as such debts become due; (f) the
commencement of any proceeding under bankruptcy or insolvency laws by or against
Borrower or any guarantor or the appointment of a receiver; (g) any default
under the terms of any other indebtedness of Borrower to any other creditor;
(h) any writ of attachment, garnishment, execution, tax lien or similar
instrument is issued against any collateral securing the loan, if any, or any of
Borrower’s property or any judgment is entered against Borrower or any

 

© 2004-2008 Copyright Compliance Systems, Inc. B44F-0301 - 2008.05.220

www.compliancesystems.com

Commercial Line of Credit Agreement and Note - DL4006

800-968-8522 - Fax 616-956-1868

 

1

--------------------------------------------------------------------------------


 

guarantor; (i) any part of Borrower’s business is sold to or merged with any
other business, individual, or entity; (j) any representation or warranty made
by Borrower to Lender in any of the Loan Documents or any financial statement
delivered to Lender proves to have been false in any material respect as of the
time when made or given; (k) if any guarantor, or any other party to any
agreement or instrument with or in favor of Lender entered into or delivered in
connection with the Loan terminates, attempts to terminate or defaults under any
such agreement or instrument; (1) Lender has deemed itself insecure or there has
been a material adverse change of condition of the financial prospects of
Borrower or any collateral securing the obligations owing to Lender by Borrower.
Upon the occurrence of an event of default, Lender may pursue any remedy
available under any Related Document, at law or in equity.

 

RELATED DOCUMENTS. If this Agreement is secured by a security agreement,
mortgage, deed of trust, trust deed, security deed or loan agreement of even or
previous date, it is subject to all the terms thereof.

 

GENERAL WAIVERS. To the extent permitted by law, the Borrower severally waives
any required notice of presentment, demand, acceleration, intent to accelerate,
protest and any other notice and defense due to extensions of time or other
indulgence by Lender or to any substitution or release of collateral. No failure
or delay on the part of Lender, and no course of dealing between Borrower and
Lender, shall operate as a waiver of such power or right, nor shall any single
or partial exercise of any power or right preclude other or further exercise
thereof or the exercise of any other power or right.

 

JOINT AND SEVERAL LIABILITY. If permitted by law, each Borrower executing this
Agreement is jointly and severally bound.

 

SEVERABILITY. If a court of competent jurisdiction determines any term or
provision of this Agreement is invalid or prohibited by applicable law, that
term or provision will be ineffective to the extent required. Any term or
provision that has been determined to be invalid or prohibited will be severed
from the rest of this Agreement without invalidating the remainder of either the
affected provision or this Agreement.

 

SURVIVAL. The rights and privileges of the Lender hereunder shall inure to the
benefits of its successors and assigns, and this Agreement shall be binding on
all heirs, executors, administrators, assigns and successors of Borrower.

 

ASSIGNABILITY. Lender may assign, pledge or otherwise transfer this Agreement or
any of its rights and powers under this Agreement without notice, with all or
any of the obligations owing to Lender by Borrower, and in such event the
assignee shall have the same rights as if originally named herein in place of
Lender. Borrower may not assign this Agreement or any benefit accruing to it
hereunder without the express written consent of the Lender.

 

ORAL AGREEMENTS DISCLAIMER. This Agreement represents the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

 

GOVERNING LAW. This Agreement is governed by the laws of the state of New York
except to the extent that federal law controls.

 

HEADING AND GENDER. The headings preceding text in this Agreement are for
general convenience in identifying subject matter, but have no limiting impact
on the text which follows any particular heading. All words used in this
Agreement shall be construed to be of such gender or number as the circumstances
require.

 

ATTORNEYS’ FEES AND OTHER COSTS. If legal proceedings are instituted to enforce
the terms of this Agreement, Borrower agrees to pay all costs of the Lender in
connection therewith, including reasonable attorneys’ fees, to the extent
permitted by law.

 

WAIVER OF JURY TRIAL. All parties to this Agreement hereby knowingly and
voluntarily waive, to the fullest extent permitted by law, any right to trial by
jury of any dispute, whether in contract, tort, or otherwise, arising out of, in
connection with, related to, or incidental to the relationship established
between them in this Agreement or any other instrument, document or agreement
executed or delivered in connection with this Agreement or the related
transactions.

 

By signing this Agreement, Borrower acknowledges reading, understanding, and
agreeing to all its provisions and receipt hereof.

 

Hardinge Inc.

 

 

 

 

 

/s/ Edward J. Gaio

 

8/26/09

 

/s/ Douglas Malone

 

8/26/09

By:

Edward J Gaio

Date

 

By:

Douglas Malone

Date

Its:

Vice President

 

Its:

Controller

 

 

2

--------------------------------------------------------------------------------